DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1, 3-8, 10-15, and 17-23 of the Response to Office Action (“Response”) filed on 02 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1, 8, and 15 recites the limitation "the prior electronic bills” (see, e.g., line 11 of claim 1), “the existing electronic bills” (see, e.g., line 14 of claim 1), and “the electronic bills” (see, e.g., the last line of claim 1). There is insufficient antecedent basis for at least those three limitations in each of claims 1, 8, and 15. Claims 3-7, 10-14, and 17-23 depend from one of claims 1, 8, and 15, and are similarly deficient (and rejected) due to their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “system” of claims 1 and 3-7 constitutes a machine under 35 USC 101, the “method” of claims 8 and 10-14 constitutes a process under the statute, and the “non-transitory machine-readable storage medium” of claims 15 and 17-23 constitutes a manufacture under the statute. Accordingly, claims 1, 3-8, 10-15, and 17-23 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Response as an example, the claim recites the following abstract idea limitations:
“… a method comprising: preprocessing … raw data comprising: historic productivity data comprising two or more metrics associated with each of auditor identifiers, historic billing data comprising one or more characteristics of prior unaudited … claims, historic monitored workload data comprising a quantity and one or more characteristics of the prior … bills associated with the auditor identifiers, current productivity data comprising two or more metrics associated with each of the plurality of auditor identifiers, and current workload data comprising a quantity and one or more of the characteristics of the existing … bills associated with each of the auditor identifiers.”
“… splitting the raw data into a training data set and a remaining data set, wherein the remaining data set is not used for training a … model.”
“… training the … model using the training set of data, wherein the … model determines assignments of the historic productivity data, the historic billing data, and the historic monitored workload data in the training set of data to a plurality of auditor identifiers.”
“ … receiving current billing data and extracting the one or more characteristics from the current billing data that correspond with the historic billing data.”
“… executing … the trained … model on the remaining data set, wherein the trained … model is executed in real time with receipt of the current billing data.”
“… transmitting … the determined assignments of each of the … bills to one or more of the auditor identifiers.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior or relationships or interactions between people, including following rules or instructions for assigning bills or claims (e.g., the above-listed limitations reading like a workflow for assigning bills or claims), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “receiving current billing data”), evaluation (see, e.g., the claimed “preprocessing … raw date” and/or “extracting the one or more characteristics”), and judgment (see, e.g., the claimed “determined assignments”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Response as an example, the claim recites the following additional element limitations:
“A system, comprising: a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method.”
The claimed “preprocessing” is “by a computing device.”
The claimed “claims” are “electronic.”
The claimed “bills” are “electronic.”
The claimed “model” is a “machine learning model.”
The claimed “executing” is “by the computing device.”
The claimed “transmitting” is “by the computing device.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, selecting a particular function for computer hardware to perform from within a range of functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); transformation of an intangible concept such as a contractual obligation or mental judgment, which is not likely to provide significantly more (see MPEP 2106.05(c)); receiving or transmitting data over a network, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and mere data gathering and selecting a particular data source or type of data to be manipulated, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Regarding claims 3-7, the claims depend from independent claim 1, and thus, include all of the limitations of claim 1 by virtue of their dependency. Claims 3-7 expand upon the limitations introduced by claim 1. For example, claim 3 recites an additional step having abstract idea elements (e.g., the claimed “receiving” and “training”) and additional elements (e.g., the claimed “computing device” and “machine learning model”) similar to the abstract idea elements and additional elements, respectively, of claim 1; claim 4 recites an additional step having abstract idea elements (e.g., the claimed “monitoring”) and additional elements (e.g., the claimed “computing device”) similar to the abstract idea elements and additional elements, respectively, of claim 1; claim 5 recites an additional step having abstract idea elements (e.g., the claimed “extracting”) and additional elements (e.g., the claimed “computing device” and “electronic bills”) similar to the abstract idea elements and additional elements, respectively, of claim 1; claim 6 recites additional features of abstract idea elements (e.g., the claimed “characteristics of the current productivity data” similar to the abstract idea elements of claim 1; and claim 7 recites additional features of abstract idea elements (e.g., the claimed “characteristics”) and additional elements (e.g., the claimed “electronic bills” similar to the abstract idea elements and additional elements, respectively, of claim 1. As a result, claims 3-7 also are rejected under 35 USC 101 as ineligible for patenting.
	Regarding claims 8 and 10-14, while the claims are of different scope relative to claims 1 and 3-7, the claims recite limitations similar to the limitations of claims 1 and 3-7. As such, the rejection rationales used to reject claims 1 and 3-7 also apply against claims 8 and 10-14. Further, the claimed “server computer” of claims 8 and 10-14 is merely another additional element that fails to warrant eligibility for the same reasons as the additional elements of claims 1 and 3-7. Claims 8 and 10-14 are, therefore, also rejected as ineligible under 35 USC 101.
	Regarding claims 15 and 17-21, while the claims are of different scope relative to claims 1 and 3-7 and claims 8 and 10-14, the claims recite limitations similar to the limitations of claims 1 and 3-7 and claims 8 and 10-14. As such, the rejection rationales used to reject claims 1 and 3-7 and claims 8 and 10-14 also apply against claims 15 and 17-21. Further, the claimed “medium” of claims 15 and 17-21 is merely another additional element that fails to warrant eligibility for the same reasons as the additional elements of claims 1 and 3-7 and claims 8 and 10-14. Claims 15 and 17-21 are, therefore, also rejected as ineligible under 35 USC 101.
	Regarding claims 22 and 23, the claims depend from independent claim 15, and thus, include all of the limitations of claim 15 by virtue of their dependency. Claims 22 and 23 expand upon the limitations introduced by claim 15. For example, claim 3 recites an additional step having abstract idea elements (e.g., the claimed “applied as inputs”) and additional elements (e.g., the claimed “machine learning model”) similar to the abstract idea elements and additional elements, respectively, of claim 15; and claim 4 recites an additional step having abstract idea elements (e.g., the claimed “used to train”) and additional elements (e.g., the claimed “training database” and “machine learning model”) similar to the abstract idea elements and additional elements, respectively, of claim 15. As a result, claims 22 and 23 also are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 11,151,658 B1 to Cochran et al. (“Cochran”)1, in view of U.S. Pat. App. Pub. No. 2017/0372232 A1 to Maughan et al. (“Maughan”), and further in view of U.S. Pat. App. Pub. No. 2015/0339572 A1 to Achin et al. (“Achin”).
Regarding independent claim 1, Cochran discloses the following limitations:
“A system, comprising: a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method.” Cochran discloses, “[a]n automated system for objectively assigning resources … comprising … one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations.” (Cochran, col. 15, ll. 45-54.)
“…raw data comprising: historic productivity data comprising two or more metrics associated with each of auditor identifiers, historic billing data comprising one or more characteristics of prior unaudited electronic claims, historic monitored workload data comprising a quantity and one or more characteristics of the prior electronic bills associated with the auditor identifiers, current productivity data comprising two or more metrics associated with each of the plurality of auditor identifiers, and current workload data comprising a quantity and one or more of the characteristics of the existing electronic bills associated with each of the auditor identifiers.” Cochran discloses, “[i]n step 1010, the Algorithm Engine 10 analyzes the data provided by the Resource Module 20. In some embodiments, this data includes … the resource's pending volume, the resource's efficiency rating.” (Cochran, col. 12, ll. 35-40.) Data about a resource’s pending volume and efficiency, in Cochran, reads on the claimed “raw data comprising: historic productivity data comprising two or more metrics associated with each of auditor identifiers.” Cochran also discloses, “[i]n step 405, the Algorithm Engine 10, through Algorithm Engine Assignment Accelerator 11, analyzes the Claim Data Factors 12. In the preferred embodiment, this data is parsed into constituent elements which include … the severity of the claim to include items such as coverage amounts … , the structure value of the claim.” (Cochran, col. 9, ll. 51-60.) Data about a severity of a claim in terms of coverage amounts and a structure value, in Cochran, reads on the claimed “ historic billing data comprising one or more characteristics of prior unaudited electronic claims.” Cochran also discloses, “Claim Count” (see FIGS. 7c and 8c) and “Ready For Review” (see FIGS. 7c and 8c), that read on the claimed “historic monitored workload data comprising a quantity and one or more characteristics of the prior electronic bills associated with the auditor identifiers.” Cochran also discloses, “In Progress” (see FIGS. 7c and 8c) and “Capacity” (see FIGS. 7c and 8c), that read on the claimed “current productivity data comprising two or more metrics associated with each of the plurality of auditor identifiers.” Cochran also discloses, “Load” (see FIG. 8c) and “Total Claims” (see FIG. 8c), that read on the claimed “current workload data comprising a quantity and one or more of the characteristics of the existing electronic bills associated with each of the auditor identifiers.”
“… receiving current billing data and extracting the one or more characteristics from the current billing data that correspond with the historic billing data.” Cochran discloses, “[i]n step 402, the claim is imported and analyzed by the Claim Intake Module 30. The Claim Intake Module 30 provides the initial parsing of information from the insurer.” (Cochran, col. 9, ll. 42-41-44.) Cochran also discloses, “this data is parsed into constituent elements which include the longitude and latitude of the claim (including the state, county, and zip code), the loss type, the severity of the claim to include items such as coverage amounts or the type of loss (such as “total loss”), the Property Claims Services (PCS) Code (“Catastrophe Code”), the structure value of the claim, and the number of stories/floors of a building affected.” (Cochran, col. 9, ll. 54-60.) Receiving claim intake data and parsing the data for constituent elements, in Cochran, reads on the claimed “receiving current billing data and extracting the one or more characteristics from the current billing data that correspond with the historic billing data.”
“… transmitting, by the computing device, the determined assignments of each of the electronic bills to one or more of the auditor identifiers.” Cochran discloses, “notification of assignment of claims” (see col. 11, ll. 41 and 42), in the form of an “Assignment Notification” stating “[y]ou are receiving this email to advise that you have just been assigned a new file” (see FIG. 8b). Providing an adjuster with an assignment notification, in Cochran, reads on the claimed “transmitting, by the computing device, the determined assignments of each of the electronic bills to one or more of the auditor identifiers.”
Maughan teaches limitations below of independent claim 1 that do not appear to be explicitly disclosed in their entirety by Cochran:
“… preprocessing, by a computing device,” the claimed “raw data.” Maughan teaches, “the corrective action module 204 may modify training data by performing corrective actions in response to data quality issues in the training data, and may replicate the one or more corrective actions to modify workload data using the same corrective actions that were used to modify the training data.” (Maughan, para. [0055].) Receiving, processing, and correcting training and workload data, in Maughan, reads on the claimed “preprocessing, by a computer device, raw data.”
“… splitting the raw data into a training data set and a remaining data set.” Maughan teaches, “machine learning training data may include any data (e.g., from data sources 104) used directly or indirectly (e.g., after modifications or corrective actions) as the basis for a machine learning model. In certain embodiments, training data (or modified training data) may be divided into subsets including a training set and a holdout set, and the predictive analytics module 206 may build learned functions for a machine learning model based on the training set, and test the accuracy of the learned functions against the holdout set.” (Maughan, para. [0044].) Dividing data into subsets, including a training set and a holdout set, in Maughan, reads on the claimed “splitting the raw data into a training data set and a remaining data set.”
“… training the machine learning model using the training set of data, wherein the machine learning model determines assignments of the historic productivity data, the historic billing data, and the historic monitored workload data in the training set of data to a plurality of auditor identifiers.” Cochran discloses, “[h]istorical client specific data related to claims distribution is aggregated, as well as anonymous industry data, allowing for predictive analytics and machine learning to further automate the creation of resource teams based on previous events. This data is also utilized in predicting staffing of resources and vendors based on past claims experience.” (Cochran, col. 5, ll. 47-52.) Use of machine learning to process claims data, process resources (adjusters) data, and assign claims to teams of adjusters, in Cochran, reads on the claimed “wherein the machine learning model determines assignments of the historic productivity data, the historic billing data, and the historic monitored workload data in the … data to a plurality of auditor identifiers.” As explained in the immediately preceding bullet point, using a training set to train a machine learning model, in Maughan, when applied to the machine learning of Cochran, reads on the claimed “training the machine learning model using the training set of data.” Processing a training set of data, in Maughan, and attributing it to claims and adjusters, in Cochran, reads on the claimed “determines assignments … in the training set of data.”
“… executing, by the computing device, the trained machine learning model on the remaining data set, wherein the trained machine learning model is executed in real time with receipt of the current billing data.” See the immediately preceding bullet point. Use of machine learning, of Cochran (col. 5, ll. 47-52), with aspects of a machine learning model, of Maughan (see para. [0044), reads on the claimed “executing, by the computing device, the trained machine learning model on the remaining data set, wherein the trained machine learning model is executed in real time with receipt of the current billing data,” wherein holdout set data, of Maughan (see para. [0044]), reads on the claimed “remaining data set.” It is noted that Cochran teaches “real-time” and “dynamic” features that read on the claimed “executed in real time.”
Maughan teaches aspects of machine learning, similar to the claimed invention and to Cochran. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included, in the machine learning of Cochran, the corrections to inputs, dividing of data into subsets, and training aspects of the machine learning model of Maughan, for improved accuracy of machine learning models, as taught by Maughan (see para. [0041]).
Achin teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Cochran and Maughan:
“… wherein the remaining data set is not used for training a machine learning model.” Maughan teaches, “machine learning training data may include any data (e.g., from data sources 104) used directly or indirectly (e.g., after modifications or corrective actions) as the basis for a machine learning model. In certain embodiments, training data (or modified training data) may be divided into subsets including a training set and a holdout set, and the predictive analytics module 206 may build learned functions for a machine learning model based on the training set, and test the accuracy of the learned functions against the holdout set.” (Maughan, para. [0044].) The teaching of using the training set for training, and using the holdout set for testing, in Maughan, likely teaches the claimed “remaining data set is not used for training a machine learning model.” To the extent, however, that the applicant may disagree, the examiner cites Achin. Achin teaches, “predictive modeling system 100 can strongly enforce the use of the holdout test set for testing (and not for training) by making the holdout test set inaccessible until a user with the designated authority and/or credentials releases it.” (Achin, para. [0158].) Using a holdout test set for testing and not for training, in Achin, reads on the claimed “remaining data set is not used for training a machine learning model.”
Achin teaches machine-learning techniques, similar to the claimed invention and to the combination of Cochran and Maughan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have recognized distinctions between training sets and holdout sets, of Achin, as applying to the training sets and holdout sets, of the combination of Cochran and Maughan, to gauge the quality of models generated based on the sets of data, as taught by Maughan (see para. [0126]).
Regarding claim 3, the combination of Cochran, Maughan, and Achin teaches the following limitations:
“The system of claim 1, further comprising receiving, by the computing device, an adjustment of at least one of the determined assignments of the electronic claims, wherein the training the machine learning model is further based on the received adjustment.” Cochran discloses, “[a]n adjuster already in proximity to a location of incoming new claims can have claims added and removed based on real-time geographic data and as claims are filed.” (Cochran, Abstract.) Cochran also discloses, “[h]istorical client specific data related to claims distribution is aggregated, as well as anonymous industry data, allowing for predictive analytics and machine learning to further automate the creation of resource teams based on previous events. This data is also utilized in predicting staffing of resources and vendors based on past claims experience.” (Cochran, col. 5, ll. 47-52.) Consideration of previous events and past claims experience, including claims having been added and removed based on real-time data, in Cochran, reads on the claimed “receiving, by the computing device, an adjustment of at least one of the determined assignments of the electronic claims, wherein the training the machine learning model is further based on the received adjustment.”
Regarding claim 4, the combination of Cochran, Maughan, and Achin teaches the following limitations:
“The system of claim 1, further comprising monitoring, by the computing device, to obtain at least a portion of the current productivity data and the current workload data associated with the auditor identifiers.” Cochran discloses, “[t]he Resource Module 20 manages the information for the adjusters and workers. It allows a user to setup employees, workers, or adjusters. It stores information regarding the state licenses, availability, military experience, or other relevant qualifications and information.” (Cochran, col. 7, ll. 63-67.) Cochran also discloses, “Algorithm Engine 10 selects a resource from a database of resources, based at least in part on the resource's qualifications, certifications, availability, real-time location, and skills assessment.” (Cochran, col. 8, ll. 55-58.) Cochran also discloses, “[i]n step 1010, the Algorithm Engine 10 analyzes the data provided by the Resource Module 20. In some embodiments, this data includes the longitude and latitude of the resource, the resource availability, the resource's pending volume, the resource's efficiency rating, the resource's skill rating, which repairs the resource's certified to perform, the resource's licensing and certifications, the resource's prior history and the resource's customer service rating.” (Cochran, col. 12, ll. 35-43.) Cochran also teaches, “the resource data comprises … a pending workload for each of the resources.” (Cochran, col. 16, ll. 32-34.) Receipt of resource information by a Resource Module, in Cochran, reads on the claimed “monitoring, by the computing device.” Receipt of a resource’s efficiency rating and pending workload, in Cochran, reads on the claimed “obtain at least a portion of the current productivity data and the current workload data associated with the auditor identifiers.”
Regarding claim 5, the combination of Cochran, Maughan, and Achin teaches the following limitations:
“The system of claim 1, further comprising extracting, by the computing device, the one or more characteristics of each of the new and existing electronic bills to obtain the current billing data.” Cochran discloses, “[t]he Claim Intake Module 30 automatically receives the FNOL or claim information.” (Cochran, col. 8, ll. 47 and 48.) See also, FIG. 6 of Cochran. The determining of claim information, from the data in FIG. 6 of Cochran, reads on the claimed “extracting, by the computing device, the one or more characteristics of each of the new and existing electronic bills to obtain the current billing data.” See also the parsing disclosed by Cochran (see col. 9, ll. 54-60).
Regarding claim 6, the combination of Cochran, Maughan, and Achin teaches the following limitations:
“The system of claim 1, wherein the two or more characteristics of the current productivity data further comprises amount of time data required to work on each of a plurality of types of electronic bills and overall work time data associated with the auditor identifiers.” Cochran teaches, “[t]he resource evaluation can include factors such as location and time to get to the claim, qualifications needed for the claim, workload and capacity.” (Cochran, col. 7, ll. 56-58.) A time to get to a claim, in Cochran, reads on the claimed “amount of time data required to work on each of a plurality of types of electronic bills.” Resource workload and capacity, in Cochran, read on the claimed “overall work time data associated with the auditor identifiers.” Additionally or alternatively, “In Progress” metrics, in Cochran (see FIG. 8c), read on the claimed “overall work time data.”
Regarding claim 7, the combination of Cochran, Maughan, and Achin teaches the following limitations:
“The system of claim 1, wherein the one or more characteristics of each of the new and existing electronic bills comprise one of a plurality of types, one of a plurality of jurisdictions, charge amounts, bill age, one of a plurality of types of injuries, or one of a plurality of medical provider identifiers.” Cochran discloses, “Type of Loss: Hail” in FIG. 8a, which reads on the claimed “one or more characteristics of each of the new and existing electronic bills comprise one of a plurality of types.”
Regarding claims 8 and 10-14, while the claims are of different scope relative to claims 1 and 3-7, the claims recite limitations similar to the limitations of claims 1 and 3-7. As such, the rejection rationales used to reject claims 1 and 3-7 also apply against claims 8 and 10-14. Claims 8 and 10-14 are, therefore, rejected as obvious under 35 USC 103 in view of the combination of Cochran, Maughan, and Achin.
Regarding claims 15 and 17-21, while the claims are of different scope relative to claims 1 and 3-7 and claims 8 and 10-14, the claims recite limitations similar to the limitations of claims 1 and 3-7 and claims 8 and 10-14. As such, the rejection rationales used to reject claims 1 and 3-17 and claims 8 and 10-14 also apply against claims 15 and 17-21. Claims 15 and 17-21 are, therefore, rejected as obvious under 35 USC 103 in view of the combination of Cochran, Maughan, and Achin. It is noted that Cochran discloses a “machine readable medium” (col. 13, l. 65) that reads on the claimed “non-transitory machine-readable storage medium” recited in claims 15 and 17-21, but not in claims 1 and 3-7 or claims 8 and 10-14.
Regarding claim 22, the combination of Cochran, Maughan, and Achin teaches the following limitations:
"The non-transitory machine-readable storage medium of claim 15, wherein the bill age and type of injury of previously assigned bills are applied as inputs to train the machine learning model.” Cochran discloses, ”Date” and “Date of Loss” information (see FIG. 8a) that reads on the claimed “bill age … of previously assigned bills.” Cochran discloses, “Type of Loss” information (see FIG. 8a) that reads on the claimed “type of injury of previously assigned bills.” Cochran also discloses, “[h]istorical client specific data related to claims distribution is aggregated, as well as anonymous industry data, allowing for predictive analytics and machine learning to further automate the creation of resource teams based on previous events. This data is also utilized in predicting staffing of resources and vendors based on past claims experience.” (Cochran, col. 5, ll. 47-52.) Use of claims and resources data by the machine learning, of Cochran, reads on the claimed “applied as inputs to train the machine learning model.” Additionally or alternatively, Maughan teaches using input data to train machine learning models (see para. [0044]), thus further bolstering the relationship between input data and machine learning in Cochran. The rationales for combining the teachings of Cochran and Maughan, for the rejection of claims 1 and 15, also apply to this rejection of claim 22.
Regarding claim 23, the combination of Cochran, Maughan, and Achin teaches the following limitations:
"The non-transitory machine-readable storage medium of claim 15, wherein training data stored in a training database are used to train the machine learning model.” Maughan teaches, “the predictive analytics module 206 may have access to training data and/or outcome data for a user or other client, such as one or more databases.” (Maughan, para. [0101].) Use of training data from databases to train machine learning models, in Maughan, reads on the claimed “wherein training data stored in a training database are used to train the machine learning model.”  The rationales for combining the teachings of Maughan with those of the cited references, for the rejection of claims 1 and 15, also apply to this rejection of claim 23.

Response to Arguments
	On pp. 10-16 of the Response, the applicant argues for reconsideration and withdrawal of the 35 USC 101 rejection of the pending claims. The applicant’s arguments track the multi-step eligibility analysis outlined in MPEP 2106. There are no issues with the determinations made in Step 1 of the eligibility analysis. (See Response, p. 11.) The applicant’s arguments begin with Step 2A, Prong One of the eligibility analysis. Initially, the applicant argues that the pending claims are eligible because the claims (and independent claim 1 in particular), recite subject matter that is similar to Example 39 of the 2019 PEG. The analysis at Step 2A, Prong One for Example 39 concluded that the example does not recite any judicial exceptions. With this in mind, the applicant asserts that clarification of the pending claims was provided such that they do not recite a judicial exception, like Example 39. (See Response, p. 12.) According to the applicant, the pending claims place the type of data in the “preprocessing” of raw data and further clarifies the process used for “training the machine learning model using the training set of data, wherein the machine learning model determines assignments of the historic productivity data, the historic billing data, and the historic monitored workload data in the training set of data to a plurality of auditor identifiers,” to further clarify these technical and patent eligible features of the claim.” (See Response, p. 12.) The applicant asserts that the process of preprocessing raw data, “splitting the raw data into a training data set and a remaining data set,” where a portion of the data set “is not used for training a machine learning model” and training the “machine learning model” with explicit training data in “real time” fails to both “recite a mental process because the steps are not practically performed in the human mind” and also fails to “recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people,” as shown with PEG Example 39. (See Response, p. 13.) The applicant also asserts that mathematical concepts are also not recited in the claims. (See Response, p. 13.)
	The examiner finds the applicant’s Step 2A, Prong One arguments unpersuasive. The claim in Example 39 of the 2019 PEG is directed to “a computer-implemented method of training a neural network” involving “digital facial images” and steps for “training the neural network.” No mathematical concepts are recited. The claim of Example 39 involving training of a neural network and manipulation of digital facial images, takes the claim out of the realm of mental processes, and also out of the realm of certain methods of organizing human activity, as the human mind is incapable of performing the training and manipulations, and similarly, a human following rules or instructions also is incapable of performing the training and manipulations. The applicant’s pending claims do not have similar indications of eligibility. Initially, the mathematical concepts grouping of abstract idea has not been implicated, and thus, is not at issue. Moving on, using the applicant’s independent claim 1 as an example, claim 1 is directed to a generic computer system for performing steps for assigning bills to auditors. Unlike the claim in Example 39, which involves steps that cannot be mentally or manually performed, the applicant’s claim 1 computerizes a process that can be (and has been) manually performed. (See Specification, paras. [0003] and [0004].) Further, unlike the claim in Example 39, which acts on digital data that has no analog counterpart, the applicant’s claim 1 acts on data that could be digital, analog, or exist in thoughts (e.g., the claimed “historic productivity data”). Similarly, the “electronic bills” of claim 1 have an analog counterpart in paper bills. Furthermore, unlike the claim of Example 39, which involves steps entirely performed on or by computer technology, the applicant’s claim 1 involves applying computer technology (generically recited) to manual or thought processes, implicating the mental processes and certain methods of organizing human activity rationales. For example, the claim of Example 39 recites specific steps involved in training a neural network, while the applicant’s claim 1 generically recites training a machine learning model, with no description provided of what that training entails. Another way to view the differences between the claim of Example 39 and the applicant’s claim 1 is that the claim of Example 39 is not amenable to being viewed as a mix of abstract idea elements and additional elements, while the applicant’s claim 1 can be viewed in that way (as explained in the 35 USC 101 section above). For at least these reasons, the certain methods of organizing human activity and mental processes groupings of abstract ideas apply to claim 1 but not the claim of Example 39. Accordingly, the examiner continues to assert that the applicant’s pending claims fail to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	Regarding Step 2A, Prong Two of the eligibility analysis, the applicant argues that the system recited in the applicant’s claims improves efficiency and consistency from traditional systems to improve the technical field of the invention, which is normally filled with processing errors; and the processing errors are remedied at least by preprocessing raw data and splitting the improved combination of raw data, into data not used for training a machine learning model and data used for training the machine learning model.” (See Response, pp. 14 and 15.) The applicant highlights that with the trained model, current data is provided to categorize and audit in real-time, where the model can be executed in real time to transmit the determined assignments of each of the electronic bills to the auditor identifiers. (See Response, p. 15.)
	The examiner finds unpersuasive the applicant’s arguments, regarding Step 2A, Prong Two. While certain improvements warrant eligibility at Step 2A, Prong Two, the alleged improvements associated with the applicant’s claims appear to be directly analogous to accelerating a process of analyzing data when the increased speed comes solely from the capabilities of a general-purpose computer, and mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality. (See MPEP 2106.05(a).) The applicant’s claims also are analogous to other situations in which eligibility is unwarranted, as explained in detail in the 35 USC 101 section above. Accordingly, the examiner continues to assert that the applicant’s pending claims fail to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	Regarding Step 2B of the eligibility analysis, the applicant’s arguments assert that the applicant’s claims provide improvements to technology by providing a distinct and unconventional combination of features. The examiner finds these arguments unpersuasive for reasons covered by the examiner’s rebuttals in the preceding paragraphs of these Remarks, and for the reasons provided in the 35 USC 101 section above. Accordingly, the examiner continues to assert that the applicant’s pending claims fail to meet the criteria of Step 2B of the eligibility analysis.
On pp. 16-18 of the Response, the applicant requests reconsideration and withdrawal of the 35 USC 103 rejections based on combinations of the previously-cited Cochran, Guastella, Westhues, and Bourgoin references. The applicant contends that the previously-cited references fail to teach each and every limitation of the claims, and in particular, the “preprocessing,” “splitting raw data,” “training data set,” “remaining data set,” “training a machine learning model,” and related limitations. The applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection relies on teachings of the cited Maughan and Achin references to modify Cochran such that each and every limitations of the claims is taught or suggested. See the 35 USC 103 section above for a more detailed explanation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 10,157,396 B1 to Phillips et al. discloses a model trained using machine learning, also involving data cleansing (preprocessing), splitting data sets into training and test or validation sets, and related features. (Phillips, col. 11, ll. 28-35.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                         
                                                                                                                                                                               /MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cochran is identified as a “Continuation of application No. 15/430,437, filed on Feb. 10, 2017” (see title page, related U.S. application data).